DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 5/28/2021 regarding claim 1 has been fully considered. The highlighted arguments are listed below and will be addressed accordingly.  



“MPEP 2143.0l(VI) notes that it is not obvious to combine references when the "suggested combination of references would require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate." Citing to In re Ratti, 270 F.2d 810, 813, (CCPA 1959).
It is respectfully submitted that the alleged combination would change the basic principle of the primary reference Itoh and therefore fails to be obvious. For example, Itoh's cited "timing information" is used in attempt to correct for conditions, such as lighting, that adversely affect identifying an individual in Itoh's embodiments. In contrast, the cited features of Fukazawa are specific to using such conditions, for example by machine learning, in a manner that would not use the "timing information" of Itoh.
That is, the combination would change the operation of Itoh from using "timing information" to instead using the machine learning features from Fukazawa which do not use such "timing information." As such, the alleged combination would not have been obvious for at least changing the basic principle under which the primary reference, Itoh, was designed to operate.
These points are discussed further below.
Claim 11 would not have been obvious to one of ordinary skill in the art in view of these cited references. For example, (a) Itoh disparages features similar to those of Guttman and Fukazawa, and (b) even if Guttman and Fukazawa were nonetheless combined with Itoh, it would not have been clear how or why to maintain the alleged "establishing" features from claim I as part of that combination.
It was noted above that Itoh is concerned with using its alleged "timing information" to account for various technical errors arising from different imaging conditions, such as lighting, when attempting to identify a person. For example, see Itoh paragraphs [0039] and [0040] reciting (emphasis added): 0039…0040…
The rejection cites to Itoh paragraph [0055] for "time period estimation" with respect to the following features of claim 1:
... establishing a plurality of video scenes from the plurality of videos, wherein each one of the plurality of video scenes begins at a first predetermined duration before a first appearance of the at least one target person in the respective video scene and ends at a second predetermined duration after a last appearance of said at least one target person in the respective video scene ... Itoh paragraph [0055] notes using Itoh's "camera placement information table T3" and "capturing time information table T2" (such as from Itoh paragraphs [0039] and [0040]) as part of the alleged "time period estimation." Therefore, the "time period estimation" in Itoh paragraph [0055] also refers to the features from Itoh paragraphs [0039] and [0040] as both portions of it discuss such use of those tables T2 and T3.
In that light, it is respectfully submitted that the cited features from Itoh paragraph [0055] are included in Itoh to avoid incorrectly identifying a person due to different imaging conditions, such as different lighting.
However, the cited features from Fukazawa are directed to an alternative way, such as by machine learning, to correct for such different imaging conditions. Therefore, since the features of Fukazawa would render the "establishing" features of ltoh to be unnecessary, one of ordinary skill in the art would not have combined Fukazawa's features while also keeping the alleged "establishing" features.
For example, viewing the rejection's citations to Fukazawa in view of the other references, the rejection acknowledges that Itoh in view of Guttman fails to disclose or reasonably suggest the following feature of claim I:
... identifying the individuals as potential associates of the at least one target person.”
At page 5 of the Office Action, the rejection cites to Fukazawa paragraphs [0060], [0061], [0094], and [0115], in view of the other references, for allegedly suggesting "detecting the correlation between persons appearing in image frames."
However, in addition to failing to account for the"[d]epend[ency] on an angle and lighting condition" warned of in Itoh paragraphs [0039] and [0040], Fukazawa, even in view of the other references, further does not disclose or reasonably suggest at least the claimed:
... establishing a plurality of video scenes from the plurality of videos, wherein each one of the plurality of video scenes begins at a first predetermined duration before a first appearance of the at least one target person in the respective video scene and ends at a second predetermined duration after a last appearance of said at least one target person in the respective video scene ...
This point was explained in the Response of February 10, 2021 with respect to Fukazawa in view of Guttman, which the Examiner apparently found persuasive since the Examiner now cites to a new reference, Itoh, for teaching this feature.
However, Itoh only includes those features because its embodiments are prone to errors in identifying a person under different imaging conditions. As such, the alleged identification features of Fukazawa, which according to the rejection would not have included such probability of error, would have removed any need for those "establishing" features in Itoh.
Therefore, it is respectfully submitted that even if Itoh suggests the claimed "establishing" features, arguendo, one of ordinary skill in the art would not have kept those features in the combination with Fukazawa because Fukazawa removes the reason why Itoh included the alleged "establishing" features as discussed above.
As such, although MPEP 2145 notes that "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant's disclosure, such a reconstruction is proper," (In re McLaughlin, 443 F.2d 1392, 1395 (CCPA 1971)), it is respectfully submitted that the alleged combination represents such impermissibly hindsight because the references suggest to or even how to combine all of the alleged features together for the reasons noted above, much less expectedly, predictably, and routinely as alleged by the rejection.
Thus, Applicant respectfully submits that Fukazawa in view of Guttmann fail to disclose or reasonably suggest each and every element of claim 1. Accordingly, Applicant respectfully requests that the rejection of claim I be withdrawn.”

	Examiner respectfully disagrees with the argument that the cited Prior Art combination of Itoh, Guttman, and Fukazawa would not have been obvious for changing the basic principle under which Itoh was designed to operate because Itoh uses timing information to avoid incorrectly identifying a person due to different imaging conditions and Fukazawa uses machine learning information.  
Similar to Itoh, Guttman teaches capturing image data, extracting features, and detecting persons appearing in more than a number of scenes (see para. 0094).  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the 
Also, similar to Itoh and Guttman, the prior art Fukazawa acquires image data, extracts feature data, and identifies persons in the image data based on the extracted feature data (see para. 0064, 0203).  Fukazawa teaches detecting the correlation and relationship between persons appearing in different image frames based on extracted feature data (see para. 0060-0061, 0203). Therefore, one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Itoh and Guttman, while the teaching of Fukazawa continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of capturing images, tracking persons throughout multiple frames, and determining the relationship of the detected persons based on feature data.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 2019/0132556) (WO2017163282A1 dated 2017-09-28) in view of Guttman (US 2018/0150694) in view of Fukazawa et al. (US 2014/0205158).

Regarding claim 1, Itoh discloses a method for identifying potential associates of at least one target person, the method comprising: providing a plurality of videos (see para. 0055, where Itoh discusses plurality of video scenes);
identifying appearances of the at least one target person in the plurality of videos (see para. 0055, where Itoh discusses identifying a person in multiple video scenes);
establishing a plurality of video scenes from the plurality of videos, wherein each one of the plurality of video scenes begins at a first predetermined duration before a first appearance of the at  (see para. 0055, where Itoh discusses identifying person and subtracting a first predetermined time from the video scene from when the person appears and adding a second predetermined time to the video scene after the person finishes appearing).
Itoh does not expressly disclose determining individuals who appear in more than a predetermined threshold number of the plurality of video scenes; identifying the individuals as potential associates of the at least one target person.
However, Guttman teaches determining individuals who appear in more than a predetermined threshold number of the plurality of video scenes (see para. 0094, where Guttman discusses detecting persons appearing in more than a number of scenes).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Itoh with Guttman to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform identifying the relationship of persons.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Itoh in this manner in order to improve identifying important persons that appear in multiple video frames by comparing the number of appearances to a threshold.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Itoh, while the teaching of Guttman continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of tracking persons throughout multiple frames and determining the relationship of 
However, Fukazawa teaches identifying the individuals as potential associates of the at least one target person (see para. 0060-0061, 0203, where Fukazawa discusses detecting the correlation between persons appearing in image frames).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Itoh and Guttman with Fukazawa to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform identifying the relationship of persons.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Itoh and Guttman in this manner in order to improve identifying the relationship of persons that appear in multiple video frames.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Itoh and Guttman, while the teaching of Fukazawa continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of capturing images, tracking persons throughout multiple frames, and determining the relationship of the detected persons based on feature data.  The Itoh, Guttman, and Fukazawa systems perform person detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for 

Regarding claim 2, Fukazawa teaches wherein identifying the appearances of a respective target person of the at least one target person from the plurality of videos further comprises: determining an attribute of the respective target person; and identifying, from the plurality of videos, an individual possessing the attribute as the respective target person (see para. 0060-0061, where Fukazawa discusses appearance frame of each person to appear, a position of the face, a size of the face, a personal name of each person to appear, face image feature amount of each person to appear).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Itoh and Guttman with Fukazawa to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform identifying the relationship of persons.

Regarding claim 3, Fukazawa teaches wherein the attribute further comprises facial information of the respective target person (see para. 0060, where Fukazawa discusses appearance frame of each person to appear, a position of the face, a size of the face, a personal name of each person to appear, face image feature amount of each person to appear).
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Itoh and Guttman with Fukazawa to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform identifying the relationship of persons.

Regarding claim 4, Fukazawa teaches wherein the attribute further comprises a physical characteristic of the respective target person (see para. 0060, where Fukazawa discusses appearance frame of each person to appear, a position of the face, a size of the face, a personal name of each person to appear, face image feature amount of each person to appear).
The same motivation of claim 1 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Itoh and Guttman with Fukazawa to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform identifying the relationship of persons in images.

Regarding claim 5, Itoh teaches wherein the attribute further comprises a behavioural characteristic of the respective target person (see figure 1, where Itoh discusses detecting an object movement in an area).
The same motivation of claim 1 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Itoh and Guttman with Fukazawa to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform identifying the relationship of persons in images.

Regarding claim 6, Itoh teaches wherein any one of the plurality of video scenes further comprises one or more camera surveillance footage of a location (see figure 1, figure 2, where Itoh discusses camera surveillance of a location).


Regarding claim 7, Itoh teaches wherein each of the one or more camera surveillance footage shows a different view of the location (see figure 1, figure 2, where Itoh discusses camera surveillance using multiple cameras with different view of a location).
The same motivation of claim 1 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Itoh and Guttman with Fukazawa to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform identifying the relationship of persons in images.

Claim 8 is rejected as applied to claim 1 as pertaining to a corresponding device.
Claim 9 is rejected as applied to claim 2 as pertaining to a corresponding device.
Claim 10 is rejected as applied to claim 3 as pertaining to a corresponding device.
Claim 11 is rejected as applied to claim 4 as pertaining to a corresponding device.
Claim 12 is rejected as applied to claim 5 as pertaining to a corresponding device.
Claim 13 is rejected as applied to claim 6 as pertaining to a corresponding device.
Claim 14 is rejected as applied to claim 7 as pertaining to a corresponding device.
Claim 15 is rejected as applied to claim 1 as pertaining to a corresponding non-transitory computer readable medium.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663